Citation Nr: 1725904	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  15-43 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

1.  Propriety of reduction of the disability rating for an acquired psychiatric disorder from 70 percent to 50 percent effective December 1, 2015.

2.  Entitlement to a rating in excess of 70 percent for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

H. Fisher, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from July 1970 to February 1972.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2015 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky that decreased the evaluation of the Veteran's acquired psychiatric disorder from 70 percent to 50 percent effective December 1, 2015.

The RO submitted a proposal to reduce the rating in October 2012.  After an informal conference and a VA examination in July 2014, the RO submitted the rating decision finalizing the reduction to 50 percent.  A Notice of Disagreement was filed in October 2015, which objected to the Rating Decision and sought an award of maximum possible benefits.  The Statement of the Case (SOC) was issued the same month.  The Veteran filed a Substantive Appeal in December 2015.

The Board notes that the issue of total disability based upon individual unemployability (TDIU) was deferred in November 2016 pending a new examination.  The Veteran's properly filed Substantive Appeal on that issue was submitted in October 2012.  It is unclear why such a substantial amount of time elapsed between the Substantive Appeal and the deferral for a new examination.  

The Board notes that this case has been advanced on the docket, and thus encourages the RO to expedite their determination.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

FINDINGS OF FACT

1.  The RO complied with the procedural requirements under 38 C.F.R. § 3.105 (e) for effectuating rating reductions.

2.  The evidence following the assignment of the pre-reduction 70 percent disability rating for an acquired psychiatric disorder shows improvement of the Veteran's symptoms.

3.  Throughout the appeal period, the Veteran's acquired psychiatric disorder has been manifested by occupational and social impairment with reduced reliability and productivity.

4.  At the time of the September 2015 reduction, the evidence established that an improvement in the Veteran's service-connected psychiatric disability had occurred that resulted in an improvement in his ability to function under the ordinary conditions of life.

5.  At no point during the claim period did the Veteran demonstrate total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.


CONCLUSION OF LAW

1.  The reduction of the 70 percent rating to 50 percent for the Veteran's service-connected acquired psychiatric disorder was proper.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105, 3.344 (2016).

2.  The criteria for an evaluation in excess of 70 percent for the Veteran's acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.130, Diagnostic Code 9413 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Rating Reductions

For historical purposes, service connection was originally established for post-traumatic stress disorder, which was later recharacterized as anxiety disorder, in a February 2010 rating decision, which awarded a 70 percent initial evaluation.  The proposal to decrease the rating to 30 percent was issued in October 2012, and finalized in a September 2015 rating decision that reduced the evaluation to 50 percent.

A veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  See 38 U.S.C.A. § 1155; see also Greyzck v. West, 12 Vet. App. 288, 292 (1999).  Procedurally, where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons.  In addition, the RO must notify the veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  The veteran is also to be informed that he may request a predetermination hearing, provided that the request is received by VA within 30 days from the date of the notice.  If no additional evidence is received within the 60 day period and no hearing is requested, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the veteran expires.  38 C.F.R. § 3.105 (e). 

VA's General Counsel has held that the provisions of 38 C.F.R. § 3.105(e) do not apply where there is no reduction in the amount of compensation payable. VAOPGCPREC 71-91 (Nov. 1991), see also VAOPGCPREC 29-97 (Aug. 1997).  It reasoned that this regulation is only applicable where there is both a reduction in evaluation and a reduction or discontinuance of compensation payable.  In the present case, the Veteran's overall disability evaluation was decreased from 80 percent to 60 percent.  As such, the provisions of 38 C.F.R. § 3.105(e) apply in this case.  As described in the previous section, such notice was provided to the Veteran in a document dated October 2012. 

Specific requirements must be met in order for VA to reduce certain ratings assigned for service-connected disabilities.  See 38 C.F.R. § 3.344; see also Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  The requirements for reduction of ratings in effect for five years or more are set forth at 38 C.F.R. § 3.344(a) and (b), which prescribe that only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction.  See Brown v. Brown, 5 Vet. App. 413, 417-18 (1995). 

With respect to other disabilities that are likely to improve (i.e., those in effect for less than 5 years), re-examinations disclosing improvements in disabilities will warrant a rating reduction. 38 C.F.R. § 3.344(c).  Specifically, it is necessary to ascertain, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in disability and whether examination reports reflecting change are based upon thorough examinations.  In addition, it must be determined that an improvement in a disability has actually occurred and that such improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See Brown, 5 Vet. App. at 420-21 (citing 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13); 38 C.F.R. § 3.344(c). 

In the present case, the prior 70 percent rating for the Veteran's acquired psychiatric disorder was granted effective November 3, 2009.  Thus, the provisions of 38 C.F.R. § 3.344 (a) and (b) apply in this case. 

In determining whether a reduction was proper, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved.  Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992).  It should be emphasized, however, that such after-the-fact evidence may not be used to justify an improper reduction. 

Anxiety disorders are rated in accordance with 38 C.F.R. § 4.130, Diagnostic Code 9413 and the General Rating Formula for Mental Disorders (General Formula). Under the General Formula.  Under this rating schedule, a 70 percent disability rating is appropriate for an acquired psychiatric disorder that is manifested by occupational and social impairment, with deficiencies in most areas such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); or the inability to establish and maintain effective relationships.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

After reviewing the April 2012, September 2012, and July 2014 VA examination reports, the Board finds that the reduction in the Veteran's rating from 70 percent to 50 percent was proper.  The Veteran was originally assigned a 70 percent evaluation following February 2010 VA examination.  According to this examination report, the Veteran demonstrated occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood.  In this examination, the Veteran expressed a depressed mood present most days and most of the time on those days accompanied by anhedonia, reduced motivation, decreased energy, fatigue, poor self esteem, survivor's guilt, poor sleep, and suicidal thoughts.  The Veteran described this as increasing in severity and intensity.  The Veteran had an "ok" relationship with his wife, and had frequent arguments.  His hobbies of hunting and motorcycle riding were limited by his physical condition.  He did some chores at home, but "not much else".  He belonged to the Masons and Shriners, but only participated occasionally.  The Veteran reported having some close friends.  He drank daily, but not to intoxication.  The Veteran reported occasional panic attacks, and moderate road rage.  The examiner assessed serious symptoms with a Global Assessment of Functioning (GAF) score between 41 and 50.

In an April 2012 VA examination, the examiner assessed the Veteran's ongoing PTSD as moderate with mild functional impairment.  The Veteran reported experiences of intrusive, trauma-related thoughts a couple of times per week with minimal distress associated with those thoughts, and no significant disruption of activities.  He also reported trauma-related dreams a couple of times per week.  He also reported sleep impairment.  He reported having close relationships with family members and some meaningful friendships.  The Veteran said that his emotions were not as intense as they used to be.  He reported irritability and depression typically associated with instances in which he could not do something due to his physical limitation.  The Veteran admitted to having projects he needed to do, but lacking the motivation to accomplish them.  He did not report suicidal or homicidal ideation.  Reported symptoms included: depressed mood, anxiety, suspiciousness, chronic sleep impairment, and mild memory loss.  

Overall, the examiner determined that the Veteran's occupational and social impairment occurred with occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  His GAF score was 60.

In a September 2012 VA examination, the examiner additionally diagnosed alcohol dependence that had not been admitted on previous examinations, which was the likely cause of his anxiety, but noted that he does not meet the full criteria for PTSD.  The Veteran reported good relationships with his family, with some trivial arguments with his wife occasionally.  He said that he spent a lot of time with his grandchild, and had some friends with the Masons and Shriners, though did not attend organizational meetings.  He had to cut back on hobbies such as fishing, hunting, and motorcycle riding due to his physical limitation.  The Veteran seldom goes out with his wife as he prefers to avoid big crowds.  He said he likes to read, watch television, and maintains the property.  The Veteran admitted to drinking at least 8 to 12 beers daily, or an equivalent amount of liquor.  He stated that he drank heavily during military service, stopped for a while after service, and then resumed in the late 1970s.  The examiner notes symptoms of recurring dreams, avoidance of related events, feelings of detachment, chronic sleep impairment, hyperviligence, and irritability.  The examiner determined that the Veteran suffered from anxiety, but that he remained employable from a mental health perspective due to his familial, social, and leisure functioning.  Overall, the Veteran had a moderate impairment consistent with the prior examination.  His GAF score was 60.

In a July 2014 VA examination, the Veteran reported a close relationship with his wife and extended family.  He described his usual activities as "a whole bunch of nothing" primarily due to his physical limitation.  He had a few friends, but noted that he was not able to go out to see anyone due to those health issues.  He did, however, continue to go hunting, but remained close to his truck due to difficulty walking.  He was still a member of the Masons and Shriners, in addition to the American Legion and the NRA, but had not been to meetings in the last two years due to his health.  He spoke to staying home and watching television.  The Veteran endorse chronic sleep impairment, but noted that he had since been diagnosed with sleep apnea.  He said that he was depressed as well, which caused his drinking to handle his nerves.  The Veteran also admitted to being aggravated, and staying nervous with constant worries about everything.  He continued to drink heavily, and experienced symptoms of: depressed mood, anxiety, chronic sleep impairment, mild memory loss, flattened affect, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances.  During the interview, the Veteran was alert and well-oriented, made good eye contact, and was cooperative.  There was no obvious impairment in thought process or communication.  He denied suicidal and homicidal ideation, mania, and hallucinations.  

The Board recognizes that the Veteran believes that the reduction in his disability evaluation was improper.  While the Board has considered his objection, it is not supported by the objective evidence of record.  The basis for which the Veteran was awarded a 70 percent evaluation in 2010 improved by April 2012, and remained consistent through the following two examinations.  The Veteran no longer experienced suicidal ideation, nor did he attest to panic attacks, impulse control, and frequent conflict with his spouse.  Instead, his familial relations strengthened over time, even as his physical health deteriorated.  He retained connections with social organizations, and engaged in some of his hobbies as much as he could physically handle.  Furthermore, the Veteran's medical records do not indicate consistent treatment since the proposal to reduce his rating was introduced.  As such, the Board must rely predominantly on the assessments of the examiners reviewed above.  The Board thus places a higher probative value on the three VA examinations of record since April 2012 that show an improvement and stabilization of the Veteran's acquired psychiatric disorder since his initial rating.  As such, his assertions fail to reflect that the reduction of his disability evaluation from 70 percent to 50 percent as of December 1, 2015, was improper. 

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The reduction of the Veteran's disability evaluation for his acquired psychiatric disability from 70 percent to 50 percent effective December 1, 2015 was proper.  The claim must be denied.

Increased Rating

The Veteran contends in his October 2015 Notice of Disagreement that his acquired psychiatric disorder merits a 100 percent disability rating.  After a thorough review of the evidence, the Board finds that a full schedular grant of benefits is not warranted for his condition.

Disability ratings are determined by application of a ratings schedule which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2016).  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

The Veteran currently receives a 50 percent rating for an acquired psychiatric disorder/depressive disorder, not otherwise specified, under Diagnostic Code 9435,  38 C.F.R. § 4.130.  A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and an inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  However, a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration, and that those symptoms have resulted in the type of occupational and social impairment associated with that percentage.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-18 (Fed. Cir. 2013).

However, as discussed in detail in the previous section, the Veteran's symptomatology has not risen to the level of a total occupational and social impairment due to his acquired psychiatric condition.  The Veteran no longer experiences suicidal ideation, nor did he attest to panic attacks, impulse control, and frequent conflict with his spouse in previous examinations.  Instead, his familial relations strengthened over time, even as his physical health deteriorated.  He retained connections with social organizations, and engaged in some of his hobbies as much as he could physically handle.  Furthermore, the Veteran's medical records do not indicate consistent treatment since the proposal to reduce his rating was introduced.  His expressed symptoms do not rise to the level of total occupational and social impairment.  The Board similarly places a significant probative value on the objective medical evidence of record demonstrating improvement in the Veteran's mental health.  Furthermore, as previously noted in the introduction, the issue of TDIU remains with the RO for adjudication pending an examination. 

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to the maximum schedular evaluation for his acquired psychiatric disorder must be denied.

Duty to Notify and Assist

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159 (b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In the present case, the Veteran was provided a rating decision in October 2012 proposing to reduce his rating for his acquired psychiatric disorder from 70 percent to 30 percent.  The reasons for this proposal were fully outlined for the Veteran and he was provided with the rating criteria required for an evaluation in excess of 30 percent.  The Veteran was also provided a notice letter dated October 18, 2012, informing him that he had 60 days to present additional evidence to show that compensation payments should be continued at their present level, and, that he was entitled to a personal hearing if VA received such a request within 30 days of the date of this notice.  This evidence was provided to the Veteran prior to the reduction of his disability in September 2015. 

Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b). 

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.            38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  The Veteran also received VA medical examinations in April 2012, September 2012, and July 2014, and VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA.  These examinations were all adequate for the purposes of adjudication.  Significantly, neither the Veteran nor his representative have identified any additional existing evidence that is necessary for a fair adjudication of the claim that has not yet been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Reduction of the disability rating for an acquired psychiatric disorder from 70 percent to 50 percent effective December 1, 2015 was proper; restoration of a 70 percent rating since December 1, 2015 is denied.

Entitlement to an evaluation in excess of 50 percent for an acquired psychiatric disorder is denied.


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


